Exhibit 10.1

 

PROMISSORY NOTE

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

$

5,000,000.00

 

09-16-2008

 

09-16-2009

 

17003864

 

4A / 466

 

 

 

SBV

 

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.  Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

 

TGC Industries, Inc.

 

Lender:

 

Sovereign Bank

 

 

101 E. Park Blvd. Ste955

 

 

 

Preston Center

 

 

Plano, TX 75074

 

 

 

6060 Sherry Lane

 

 

 

 

 

 

Dallas, TX 75225

 

Principal Amount: $5,000,000.00

Date of Note: September 16, 2008

 

PROMISE TO PAY. TGC Industries, Inc. (“Borrower”) promises to pay to Sovereign
Bank (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Five Million & 00/100 Dollars ($5,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance or maturity, whichever occurs first.

 

CHOICE OF USURY CEILING AND INTEREST RATE. The interest rate on this Note has
been implemented under the “Weekly Ceiling” as referred to in Sections 303.002
and 303.003 of the Texas Finance Code. The terms, including the rate, or index,
formula, or provision of law used to compute the rate on the Note, will be
subject to revision as to current and future balances, from time to time by
notice from Lender in compliance with Section 303.103 of the Texas Finance Code.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on September 16, 2009. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning October 16, 2008, with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; and then to principal.  Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the Wall Street
Journal Prime as quoted in the Southwestern Addition of Wall Street Journal the
“Index”). The Index is not necessarily the lowest rate charged by Lender on its
loans. If the Index becomes unavailable during the term of this loan, Lender may
designate a substitute index after notifying Borrower. Lender will tell Borrower
the current Index rate upon Borrower’s request. The interest rate change will
not occur more often than each day. Borrower understands that Lender may make
loans based on other rates as well. The Index currently is 5.000% per annum. 
The interest rate to be applied prior to maturity to the unpaid principal
balance during this Note will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using a rate equal to the index, resulting in an
initial rate of 5.000% per annum based on a year of 360 days.   NOTICE: Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law. For purposes of this Note, the “maximum rate allowed
by applicable law” means the greater of (A) the maximum rate of interest
permitted under federal or other law applicable to the indebtedness evidenced by
this Note, or (B) the “Weekly Ceiling” as referred to in Sections 303.002 and
303.003 of the Texas Finance Code.

 

INTEREST CALCULATION METHOD.  Interest on this note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding, unless such calculation
would result in a usurious rate, in which case interest shall be calculated on a
per diem basis of a year of 365 or 366 days, as the case may be.  All interest
payable under this Note is computed using this method.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Prepayment in full shall consist of payment of the
remaining unpaid principal balance together with all accrued and unpaid interest
and all other amounts, costs and expenses for which Borrower is responsible
under this Note or any other agreement with Lender pertaining to this loan, and
in no event will Borrower ever be required to pay any unearned interest. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written

 

--------------------------------------------------------------------------------


 

communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: Sovereign
Bank, 17950 Preston Road, Suite 500 Dallas, TX 75252.

 

POST MATURITY RATE. The Post Maturity Rate on this Note is the lesser of (A) the
maximum rate allowed by law or (B) the interest rate under this Note. Borrower
will pay interest on all sums due after final maturity, whether by acceleration
or otherwise, at that rate.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate

 

2

--------------------------------------------------------------------------------


 

reserve or bond for the dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire indebtedness,
including the unpaid principal balance under this Note, all accrued unpaid
interest, and all other amounts, costs and expenses for which Borrower is
responsible under this Note or any other agreement with Lender pertaining to
this loan, immediately due, without notice, and then Borrower will pay that
amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire an attorney to help collect this Note
if Borrower does not pay, and Borrower will pay Lender’s reasonable attorneys’
fees. Borrower also will pay Lender all other amounts Lender actually incurs as
court costs, lawful fees for filing, recording, releasing to any public office
any instrument securing this Note; the reasonable cost actually expended for
repossessing, storing, preparing for sale, and selling any security; and fees
for noting a lien on or transferring a certificate of title to any motor vehicle
offered as security for this Note, or premiums or identifiable charges received
in connection with the sale of authorized insurance.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Texas
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Texas.

 

CHOICE OF VENUE. If there is a lawsuit, and if the transaction evidenced by this
Note occurred in Dallas County, Borrower agrees upon Lender’s request to submit
to the jurisdiction of the courts of Dallas County, State of Texas.

 

DISHONORED CHECK CHARGE. Borrower will pay a processing fee of $30.00 if any
check given by Borrower to Lender as a payment on this loan is dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instrument listed herein: accounts and
general intangibles described in a Commercial Security Agreement dated
September 16, 2008.

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure. This revolving line of credit shall not be subject to
Ch. 346 of the Texas Finance Code.

 

RENEWAL AND EXTENSION. This Note is given in renewal and extension and not in
novation of the following described indebtedness: The Promissory Note dated
April 26, 2005 in the amount of Five Hundred Thousand Dollars & 00/100
($500,000.00), Renewed by the Promissory Note dated September 16, 2005 in the
amount of Three Million Five Hundred Thousand Dollars & 00/100 ($3,500,000.00),
Further renewed by the Promissory Note dated September 16, 2006 in the amount of
Five Million Dollars & 00/100 ($5,000,000.00), Further renewed by the Promissory
Note dated September 16, 2007 in the amount of Five Million Dollars & 00/100
($5,000,000.00), from Borrower to Lender.

 

3

--------------------------------------------------------------------------------


 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Borrower does not agree or intend to pay, and
Lender does not agree or intend to contract for, charge, collect, take, reserve
or receive (collectively referred to herein as “charge or collect”), any amount
in the nature of interest or in the nature of a fee for this loan, which would
in any way or event (including demand, prepayment, or acceleration) cause Lender
to charge or collect more for this loan than the maximum Lender would be
permitted to charge or collect by federal law or the law of the State of Texas
(as applicable). Any such excess interest or unauthorized fee shall, instead of
anything stated to the contrary, be applied first to reduce the principal
balance of this loan, and when the principal has been paid in full, be refunded
to Borrower. The right to accelerate maturity of sums due under this Note does
not include the right to accelerate any interest which has not otherwise accrued
on the date of such acceleration, and Lender does not intend to charge or
collect any unearned interest in the event of acceleration. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of the loan evidenced by
this Note until payment in full so that the rate or amount of interest on
account of the loan evidenced hereby does not exceed the applicable usury
ceiling. Lender may delay or forgo enforcing any of its rights or remedies under
this Note without losing them. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, notice of dishonor, notice of intent to
accelerate the maturity of this Note, and notice of acceleration of the maturity
of this Note. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

 

4

--------------------------------------------------------------------------------


 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

 

 

 

TGC INDUSTRIES, INC.

 

 

 

By:

 

 

 

Wayne Whitener, President & CEO of TGC

 

 

Industries, Inc.

 

 

 

 

 

LENDER:

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

X

 

 

 

Authorized Signer

 

 

 

 

LASER PRO Lending. Ver. 5.30.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2007.

All Rights Reserved. TX LACFI\PL\D2G FC TR-1443

 

5

--------------------------------------------------------------------------------